Citation Nr: 0403937	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to April 
1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected right ankle 
disorder is manifested by findings of marked limitation of 
ankle motion, with an antalgic gait, chronic right ankle 
pain, and markedly diminished ability to perform activities.

2.  The veteran's right ankle is not ankylosed, nor is there 
any abnormality of the scarring from the in-service surgery 
on his ankle.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 20 
percent for the residuals of a right ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71, 4.71a, Diagnostic 
Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records disclose that the veteran 
sustained injury to his right ankle in July 1952, which X-
rays revealed to involve fracture of both the medial and the 
lateral malleolus.  He underwent open reduction and fixation, 
with insertion of screws in both malleoli.  In September 
1952, the fixation devices were removed.  Followup X-rays 
showed the fracture lines to be obliterated.  His service 
separation examination, in April 1955, reported no complaints 
regarding the lower extremities or feet.

In July 1956, the RO granted service connection for healed 
fractures of the malleoli of the right ankle and awarded a 
noncompensable (zero percent) disability evaluation.  In 
December 1961, the RO assigned a 10 percent disability rating 
to the veteran's healed right malleoli fractures.  In July 
1962, the RO assigned a 20 percent disability rating to the 
veteran's healed right malleoli fractures, postoperative, 
with arthritis.  A February 1975 RO rating decision confirmed 
and continued the 20 percent disability evaluation for the 
veteran's right ankle.

On VA examination in July 1999, the veteran reported that, in 
addition to his service-connected ankle disability, he had 
residuals of a fractured heel bone, sustained in a fall from 
his roof in March 1998.  X-rays at that time showed the 
residuals of previous fractures of both right malleoli, with 
degenerative changes throughout the right ankle, and also 
noted a fracture deformity of the right calcaneus (heel 
bone).  In August 1999, the RO again confirmed and continued 
the veteran's 20 percent disability evaluation for right 
ankle fracture with degenerative joint disease.

In October 2000, the RO received the veteran's claim for an 
increased disability evaluation.  At that time, he expressed 
having severe pain and an inability to ambulate without a 
cane because he could not bear his full weight.

Associated with the claims file are VA and non-VA medical 
records, dated from January 2000 to July 2001.

A January 2000 VA outpatient podiatry record indicates the 
veteran's wife called and requested pain medication for his 
chronic ankle and foot pain.  An April 2000 VA outpatient 
podiatry record shows the veteran needed adjustment of the 
right insole of the custom made shoes he wore.  He had a non-
tender right foot scar, his right foot was shorter, and his 
right heel was wider.  Concurrently, he had moderate pain at 
the plantar medial heel, and the range of motion of the right 
medial trimline of his arch inlay was too high.

A January 2001 VA outpatient medical record includes an 
impression of traumatic arthritis of the veteran's right 
ankle.  A February 2001 VA outpatient record indicates the 
veteran again complained of right foot pain.  An August 2000 
right foot X-ray showed an old fracture with residual screws 
and no change from the previous X-ray in July 1999.  On 
examination, his right ankle was tender.  The veteran's 
numerous VA outpatient medical records show that, throughout 
his treatment, he requested new shoes and additional 
medication for his chronic ankle pain.

An April 2001 VA orthopedic examination report shows that the 
66-year-old veteran complained of worsening right ankle pain 
since his original injury in 1953, but especially in the past 
three or four years.  He indicated his need for a cane for 
ambulation, and that his activities had been markedly 
diminished.  The VA examiner referred to a 1999 X-ray that 
showed degenerative changes throughout the veteran's right 
ankle, and a fracture deformity residual in the calcaneus.

The veteran took Tylenol #3 and Motrin for pain.  He 
complained of continued instability of his right ankle, with 
swelling and frequent injuries.  On examination, the veteran 
had an antalgic gait due to his right ankle discomfort and a 
well-healed, non-tender scar.

The range of motion of the veteran's right ankle was limited, 
with dorsiflexion to 0 degrees, plantar flexion to 28 
degrees, inversion to 10 degrees, and eversion to 10 degrees.  
There was tenderness in the anterotalofibular ligament areas 
and the medial aspect of the right ankle, without joint 
effusion appreciated, with some soft tissue swelling.  The 
impression was chronic right ankle pain with post-traumatic 
degenerative changes with indwelling hardware.

A June 2001 VA outpatient medical report indicates, when seen 
by a registered dietician due to his overweight condition, 
the veteran complained that he could not exercise due to 
ankle and back problems.  He was counseled with regard to his 
diet and lifestyle.  In a July 2001 VA podiatry outpatient 
record, the veteran reported discomfort on the bottom of his 
right heel, and was referred for adjustment of his shoes and 
orthotics.  The veteran had significant pain at the plantar 
heel, and complained of the range of motion of the right 
subtalar joint.  He was prescribed anti-inflammatory drugs.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board finds that the requirements of the VCAA have clearly 
been satisfied in this matter.  We note that the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish an increased 
rating.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).

In an April 2001 letter, the RO advised the veteran of the 
new VCAA and its effect on his claim.  Further, the claims 
file reflects that the May 2002 SOC contained the new duty-
to-assist regulations codified at 38 C.F.R. § 3.159 (2003).  
In addition, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, that would need to 
be obtained for a fair disposition of this appeal.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the record, the Board finds that VA 
has satisfied its duty to assist the veteran in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claim, under both former law and the new 
VCAA, to the extent it is applicable.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Disability of the ankle is rated under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5270 through 5274.  
The RO has evaluated the veteran's right ankle disability 
pursuant to DC 5271 (for limitation of motion of the ankle), 
under which a 10 percent rating is warranted for moderate 
limitation of motion, and a 20 percent rating is warranted 
for marked limitation of motion of the ankle, the latter 
being the maximum evaluation under this code section.

The veteran's right ankle disability could also be evaluated 
under DC 5270 (ankylosis of the ankle).  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  See 
Stedman's Medical Dictionary 90 (27th ed. 2000).  A 20 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  A 30 percent 
disability rating is assigned when ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  Ankylosis of the ankle in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with an abduction, adduction, inversion, or 
eversion deformity warrants a 40 percent evaluation.  Id.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight-
bearing position, warrants a 20 percent rating.

Under the criteria of DC 5273, malunion of the os calcis or 
astragalus with moderate deformity warrants a 10 percent 
rating, and marked deformity warrants a 20 percent rating. 

Under the criteria of Diagnostic Code 5274, astragalectomy 
(removal of the astragalus or talus, Stedman's Medical 
Dictionary, 159 (27th ed. 2000)) warrants a 20 percent 
rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsal flexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

The evidence of record clearly shows that the veteran has 
continuing complaints of right ankle pain, weakness, and 
fatigue.  VA treatment records dated from April 2000 to July 
2001 show the veteran continuously complained of chronic 
right ankle pain, and analgesic medication was prescribed.  A 
June 2001 record shows that the veteran indicated 
specifically that he cannot exercise because of his ankle and 
his back (he is not service-connected for any back 
disability).

During an April 2001 VA examination, the veteran complained 
of worsening right ankle pain, especially in the previous 
three or four years.  He also complained of discomfort on the 
bottom of his right heel (from a non-service-connected 
injury).  He specified his need for a cane for ambulation, 
and indicated that his activities were markedly diminished, 
as it takes him increasingly longer to perform tasks.  He 
described his ankle as unstable, with swelling and frequent 
injuries.  The VA examiner noted an antalgic gait and 
diagnosed chronic right ankle pain with post-traumatic 
degenerative changes.

The veteran is current rated as 20 percent disabled under the 
criteria of Diagnostic Code 5271, the maximum rating the 
schedule allows under that code.  While 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra, require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation, the 
Board notes that the veteran is already rated at the maximum 
DC 5271 will allow.  The Board can only increase the 
veteran's rating based on these factors if a higher schedular 
rating exists.  Furthermore, under Spurgeon, supra, the Board 
is not required to assign a separate rating for pain.  The 
Board will therefore determine whether the veteran's 
condition could be rated as higher than 20 percent disabling 
under a separate diagnostic code.

Significantly, the only ankle-related diagnostic code with a 
maximum rating percentage above 20 percent is DC 5270, for 
ankylosis of the ankle.  Given the evidence as outlined 
above, the Board finds that the veteran's right ankle has 
never been ankylosed, a requirement for rating under DC 5270.  
No doctor has ever diagnosed the veteran with ankylosis, nor 
has the veteran complained of an inability to move his ankle.  
He is therefore ineligible for an increased disability rating 
under DC 5270.

Furthermore, while the veteran was diagnosed with traumatic 
arthritis of the right ankle in January 2001, Diagnostic Code 
5003, for degenerative arthritis, indicates that a disability 
rating will be established on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  In this case, as noted above, DC 5271 
applies.  As discussed, the veteran already receives the 
maximum 20 percent disability rating under that code.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.


As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right ankle disability.  While he clearly is impaired due to 
other disabilities, including a non-service-connected back 
disorder, there is no indication that his right ankle 
disability, in and of itself, is productive of marked 
interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his right ankle disability, treatment 
records are devoid of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings, and the 
record shows no evidence that his ankle condition has 
severely interfered with the veteran's ability to work.

Moreover, the medical evidence since the veteran filed his 
claim has not shown that the surgical scar of the right ankle 
has been poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2003), effective prior 
to July 31, 2002; Fed. Reg. 62,889 (October 9, 2002), 
effective July 31, 2002.  The scar observed on VA examination 
in April 2001 was reported as well-healed and non-tender and 
consistent with the veteran's history of right ankle surgery 
in service.  It was not noted to be infected or otherwise 
symptomatic, and the veteran has not complained of pain 
associated with his right ankle surgical scar.  Accordingly, 
a separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not warranted.  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.

As the evidence preponderates against the claim for a rating 
in excess of 20 percent for the veteran's right ankle 
disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (old and new version; Gilbert, supra.

ORDER

A disability evaluation higher than 20 percent for residuals 
of right ankle fracture is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



